EXHIBIT 10.2

 
PURCHASE AND SALE AGREEMENT

 
This PURCHASE AND SALE AGREEMENT (this “Agreement”) is dated for reference
purposes as of the 21st day of July, 2010, by and between O’HEARN/HILLCREST
PROPERTIES, LLC, a Delaware limited liability company (“Seller”), and RETAIL
OPPORTUNITY INVESTMENTS CORP., a Delaware corporation (“Buyer”).


RECITALS


A. Seller owns all right, title and interest in certain real property located in
Los Angeles County, State of California, and all improvements thereon, including
an approximately 71,228 square foot shopping center, commonly known as The
Balcony at Beverwil located at 9600-9636 West Pico Blvd., Los Angeles,
CA  90035, the legal description of which is attached hereto as Exhibit A (the
“Property”).


B. Seller has agreed to sell to Buyer, and Buyer has agreed to purchase from
Seller, the Property on the terms and conditions set forth in this Agreement.


TERMS


NOW, THEREFORE, the parties agree as follows:
 
 
1. Purchase and Sale of Property.  Subject to the terms and conditions set forth
in this Agreement, Seller agrees to sell to Buyer, and Buyer agrees to purchase
from Seller, the Property.  The Property also includes all of the personal
property of whatever type or nature and licenses, permits and intangible rights
and interests used in the operation of the Property (collectively, the “Personal
Property”), all of which shall be conveyed to Buyer at closing pursuant to a
bill of sale in the form attached as Exhibit B.  The list of the Personal
Property shall be provided by Seller to Buyer within three (3) days after the
Effective Date (as defined in Section 3).  The Property also includes any and
all water, access and other rights, easements, and interests appurtenant to the
Property, and all construction warranties related to the improvements on the
Property.
 
2. Purchase Price.  The purchase price (“Purchase Price”) for the Property shall
be THIRTY-SIX MILLION TWO HUNDRED SEVENTY-FIVE THOUSAND AND NO/100THS DOLLARS
($36,275,000.00).  At closing, Buyer will assume Seller’s current obligations on
an existing loan (the “Assumption”) from Wells Fargo Bank, N.A., as Trustee for
the COMM 2005-LP5 Commercial Pass-Through Certificates (“Lender”) secured by the
Property with a total current balance of approximately TWENTY-NINE MILLION AND
NO/100THS DOLLARS ($29,000,000.00) (the “Assumed Loan”).  The total balance of
the Assumed Loan shall be applied to the Purchase Price and Buyer will pay the
remainder of the Purchase Price in cash at closing, via wire transferred funds.
 
3. Earnest Money.  Within two (2) business days after mutual execution and
delivery of this Agreement (the “Effective Date”), Buyer shall pay ONE MILLION
AND
 
 
 

--------------------------------------------------------------------------------

 
NO/100THS DOLLARS ($1,000,000.00) as earnest money (the “Earnest Money”) in
cash. The Earnest Money shall be deposited with First American Title Insurance
Company (the “Title Company”), 777 Figueroa St., Suite 400, Los Angeles,
CA  90017, Attention:  Bobbie Purdy, and shall be deposited into an
interest-bearing escrow account by the Title Company in accordance with the
terms of this Agreement.  All Earnest Money shall be applied to the payment of
the Purchase Price at closing.  All interest earned on the Earnest Money shall
be part of the Earnest Money.  Upon the expiration of the Contingency Period
(below defined) and this Agreement not having been terminated in accordance with
the terms and provisions of Section 7 below, the Earnest Money shall be released
by  Title Company to Seller for application to the Purchase Price at Closing,
retention by Seller pursuant to Section 16.2 below, or refund to Buyer, all as
applicable in accordance with the further terms and provisions of this
Agreement.  All Earnest Money shall be returned immediately to Buyer by Seller
in the event any condition to Buyer’s obligation to purchase the Property shall
fail to be timely satisfied or waived by Buyer, or in the event this transaction
fails to close as a result of a casualty, condemnation, or default by Seller.
 
4. Survey and Environmental Assessments.  During the Contingency Period Buyer
may, at its sole discretion and expense: (a) commission a surveyor of Buyer’s
choice to prepare an ALTA survey of the Property; and (b) engage an
environmental consultant of Buyer’s choice to prepare a Phase I environmental
site assessment of the Property and, if recommended by such consultant, obtain a
Phase II environmental site assessment and perform any recommended
testing.  Seller shall cooperate with Buyer’s obtaining such survey and
environmental site assessments.
 
5. Title Documents.  Seller has delivered or made available to Buyer (i) a
preliminary title report for the Property dated April 30, 2010, issued by Title
Company (the “Title Report”), along with all documents, whether recorded or
unrecorded, referred to in the Title Report (“Title Documents”) and (ii) an ALTA
survey of the Property dated December 14, 2004 (the “Survey”).  Buyer shall have
until the expiration of the Contingency Period to give Seller written notice of
Buyer’s disapproval of any condition or exception to title disclosed by the
Title Documents or any other condition of the Property disclosed by the Survey
(“Buyer’s Title Notice”).  If Buyer disapproves of any such matter of title or
condition of the Property, then, within five (5) days after Seller’s receipt of
Buyer’s Title Notice, Seller shall give Buyer written notice (“Seller’s Title
Notice”) of those disapproved title conditions, exceptions and other conditions,
if any, that Seller elects to eliminate as exceptions to title, or otherwise to
correct.  Seller’s failure to deliver Seller’s Title Notice within such five (5)
day period shall be deemed Seller’s election not to eliminate any conditions and
exceptions noted in Buyer’s Title Notice.  Upon delivery of Seller’s Title
Notice, or failure of such delivery to Buyer, Buyer shall have three (3)
business days within which to approve or disapprove same.  If Buyer approves of
Seller’s Title Notice, then Seller shall eliminate by the Closing Date, those
disapproved conditions and exceptions that Seller has elected to eliminate in
Seller’s Title Notice; and any failure to eliminate such exceptions or cure such
objections shall constitute a default by Seller giving rise to the rights
established pursuant to Section 16 below.  Any cure of a Buyer title objection
which Seller proposes to effectuate by an endorsement to the Title Policy (below
defined) shall be subject to  Buyer’s approval, not to be withheld unreasonably
(any such approved endorsement is a “Seller Endorsement”).  If Buyer does not
approve of Seller’s Title Notice, then Buyer, in its sole discretion,  may elect
to terminate this Agreement, in which event
 
 
 

--------------------------------------------------------------------------------

 
the Earnest Money shall be refunded immediately to Buyer and this  Agreement
shall be of no further force or effect, except as expressly provided otherwise
herein.  All title exceptions not objected to by Buyer and all title exceptions
Seller elects not to eliminate in Seller’s Title Notice shall be, subject to
Buyer’s foregoing termination right, “Permitted Exceptions.”
 
6. Buyer’s Closing Conditions.  The conditions set forth in this Section 6 are
solely for the benefit of Buyer, and may be waived only by Buyer, in Buyer’s
sole discretion, and, except as otherwise specifically set forth herein, only if
such waiver is set forth in a writing signed by Buyer.  Closing and Buyer’s
obligations with respect to the transaction contemplated by this Agreement are
subject to the satisfaction, or waiver by Buyer as aforesaid, of the conditions
set forth in Sections 6.1 through 6.3 not later than seven (7) days after the
Effective Date and Buyer’s receipt of all Seller’s Documents (defined below)
(the “Contingency Period”).  Closing and Buyer’s obligations with respect to the
transaction contemplated by this Agreement are subject to the satisfaction, or
waiver by Buyer as above provided, of the conditions set forth in Sections 6.4
to 6.9 on or before the Closing Date.
 
6.1 Review and Approval of Documents and Materials.  On or before the expiration
of the Contingency Period, Buyer shall have approved any documents and materials
delivered by Seller to Buyer pursuant to this Section 6.1.  Unless otherwise
noted below with respect to any specific item, and to the extent not already
delivered or made available to  Buyer, Seller shall within five (5) days after
the Effective Date of this Agreement, deliver to Buyer, for Buyer’s review and
approval, the following documents and materials respecting the Property, which
are in Seller’s possession, custody, or control (collectively, the “Seller’s
Documents”):
 
6.1.1 Real and personal property tax statements for the most recent tax year.
 
6.1.2 All environmental reports, studies and assessments concerning the
Property.
 
6.1.3 All soils, geotechnical, drainage, seismological and engineering reports,
studies and assessments concerning the Property.
 
6.1.4 Any CC&Rs, management agreements or other agreements relating to all or
any portion of the Property.
 
6.1.5 All tenant leases and other occupancy or use agreements and any amendments
thereto concerning the Property (the “Leases”) along with any tenant financial
statements, and a current rent roll and aged receivables report for the
Property.
 
6.1.6 Operating statements, copies of sales reports and CAM reports and
reconciliations for the Property for the current year to date, and the previous
four (4) calendar years.
 
6.1.7 All certificates of occupancy for the Property.
 
6.1.8 All service contracts and construction and equipment warranties.
 
 
 

--------------------------------------------------------------------------------

 
6.1.9 All documents related to the Assumed Loan (the “Loan  Documents”).
 
6.1.10 Los Angeles DWP Utility Bills dated 04/12/2010.
 
6.1.11 Architect Parking Plans.
 
6.1.12 Sales figures for Ralphs (2006-2009) and CVS (2007-2009).
 
6.1.13 Copy of the CLTA Standard Owner’s Policy dated 08/05/2007.


In addition to hard copies of the above documents, Seller shall also make
available to Buyer within five (5) days after the Effective Date, electronic
copies of the following documents related to the Property:  all current leases
(with amendments, modifications, extensions, and assignments and subleases); the
last two (2) years’ CAM reconciliations; a current rent roll; the current year’s
operating budget for the Property; and the Loan Documents.
 
6.2 Inspections.  During the Contingency Period, Buyer shall have approved the
condition of the Property in Buyer’s sole discretion.  Seller shall permit Buyer
and its agents, at Buyer’s sole expense and risk, to enter the Property, at
reasonable times after reasonable prior notice to Seller and after prior notice
to tenants of the Property as required by the Leases, if any, to conduct
inspections, investigations, tests, and studies concerning the Property.  Buyer,
at its expense, may also undertake the following activities with respect to the
Property:  (i) third-party review of any environmental, geotechnical and other
reports provided by Seller; (ii) preparation of design, planning or density
studies; (iii) engineering reviews, including review of building structure and
mechanical systems; (iv) preparation of an independent market survey,
geotechnical and other reports; (v) review of historic preservation issues;
(vi) review of local government files and documents, as well as applications and
correspondence between and on behalf of Seller and any local government; and
(vii) other matters pertaining to the title, physical condition or any other
aspect of the Property.  Buyer shall also have the right to discuss this
Agreement and the Property with third parties, including lenders, contractors
and government officials and representatives.  Any invasive or destructive
testing or inspections will require the Seller’s prior consent, which consent
will not be unreasonably withheld, and Buyer must restore the Property to its
preexisting condition immediately upon the completion thereof.  Buyer will
indemnify, defend with counsel reasonably acceptable to Seller, and hold Seller
harmless from all claims (including claims of lien for work or labor performed
or materials or supplies furnished), demands, liabilities, losses, damages,
costs, fees, and expenses, including Seller’s reasonable attorney’s fees, costs
and expenses, arising from the acts or activities of Buyer or Buyer’s
representatives in, on, or about the Property during or arising in connection
with Buyer’s inspections of the Property; excluding, however, any pre-existing
condition or defect in the Property discovered, but not negligently exacerbated,
as a result of Buyer’s investigations.
 
6.3 Financing.  On or before the expiration of the Contingency Period, Buyer’s
satisfaction with the terms and conditions of the Assumed Loan and the Loan
Documents.
 
 
 

--------------------------------------------------------------------------------

 
6.4 Audit Inquiry and SEC Compliance.  On and as of the Closing Date, Seller
shall have reasonably cooperated with Buyer under this Section 6.4.  Seller
acknowledges that Buyer may be required to make certain filings with the
Securities and Exchange Commission (the “SEC Filings”) that relate to the most
recent preacquisition fiscal year and the current fiscal year through the date
of acquisition for the Property.  Seller agrees to reasonably assist Buyer in
preparing the SEC Filings and to provide access to Buyer’s information
reasonably required in connection thereto.  In that regard, Seller acknowledges
that as a REIT, Buyer will be required after the Closing to comply with certain
requirements of the Securities and Exchange Commission; accordingly, Seller
agrees to be bound by and to comply with the provisions set forth in Exhibit G
attached hereto and made a part hereof in order to facilitate such compliance by
Buyer; provided that, notwithstanding anything contained in this Agreement or in
Exhibit G to the contrary, it is understood and agreed that Seller will not be
exposed to any liability on account thereof.  The foregoing covenant of Seller
shall survive the Closing for a period of one (1) year.
 
6.5 No Material Changes.  On and as of the Closing Date, there shall have been
no material adverse changes in the physical or economic condition of the
Property, other than such changes as may be contemplated by this Agreement.
 
6.6 Representations, Warranties and Covenants of Seller.  On and as of the
Closing Date, Seller shall have duly and timely performed each and every
material agreement to be performed by Seller hereunder; and Seller’s
representations and warranties set forth in this Agreement shall be true and
correct in all material respects.
 
6.7 Assumed Loan.  As of the Closing Date, (i) all required approvals and
consents required by applicable Lender parties (servicers, rating agencies,
etc.) to allow the Assumption shall have been obtained, (ii) Buyer shall have
approved final and complete drafts of those of the Assumption documents
(including all schedules and exhibits thereto) required by the Lender parties to
be executed by Buyer in connection with the Assumption (the “Assumption
Documents”) and (iii) all Lender party conditions to the consummation of the
Assumption shall have been satisfied.  Seller shall reasonably cooperate and
assist in a timely and diligent manner with obtaining the consent of the Lender
parties to the Assumption.  If Lender disapproves of Buyer as a borrower and/or
any Buyer’s proposed replacement guarantors, if any, in writing, or conditions
Lender’s approval of the Assumption or imposes requirements with respect thereto
which, in the sole discretion of Buyer, would materially and adversely affect
the economics of this transaction or the prudent business practices of Buyer as
a publicly traded real estate investment trust, then either Seller or Buyer may
terminate this Agreement by written notice to the other within five (5) business
days after receipt of such written notice from Lender (whether or not such
disapproval is received prior to or after the expiration of the Contingency
Period).  If Lender has failed to approve or reject Buyer as a borrower and/or
Buyer’s proposed replacement guarantors, if any, in writing within one hundred
twenty (120) days from the date that Buyer, with Seller’s commercially
reasonable and diligent cooperation, delivers a complete Assumption application
package to Lender, then Buyer or Seller shall have the right to terminate this
Agreement by written notice so long as such party shall have complied with all
of the Lender parties’ reasonable requests and promptly delivered all items
reasonably required by such parties.  If a party terminates this Agreement under
this Section 6.7, then this Agreement shall terminate, Seller immediately shall
return the Earnest Money to Buyer, and neither party shall have any
 
 
 

--------------------------------------------------------------------------------

 
further rights, obligations or liabilities hereunder, except any expressly
provided herein to survive the termination of this Agreement.
 
6.8 Estoppel Certificates.  On and as of the Closing Date, Seller shall have
provided Buyer with estoppel certificates in commercially reasonable form for
all tenants of the Property occupying 5,000 s.f. or more, certifying that such
tenants’ leases are in full force and effect and there is no breach or default
thereunder, and such other information as Buyer shall reasonably require, and
Seller shall have provided Buyer with such estoppel certificates for at least
80% of all other tenants of the Property.  If Seller is unable to provide an
estoppel certificate from any tenant occupying less than 5,000 s.f. of the
Property, Seller will provide Buyer with a landlord’s form of estoppel
certificate certifying the same information.  Buyer shall have not less than
five (5) days to review each estoppel certificate once delivered; and if
necessary to allow such review period as to any estoppel certificate, the
Closing Date shall be extended commensurately.  It is a Buyer’s condition to
closing that  Buyer approve each estoppel certificate, such approval not to be
withheld unreasonably.
 
6.9 Title Insurance.  On and as of the Closing Date, the Title Company shall be
irrevocably committed to issue the Title Policy set forth in Section 11 to
Buyer.
 
7. Termination.  If any condition set forth in Section 6 is not timely
satisfied, or waived by Buyer in writing, for any reason on or before the stated
time for such satisfaction or waiver, then Buyer may terminate this Agreement
upon delivery of Buyer’s notice electing to do so to Seller not later than three
(3) business days after the expiration of the applicable period.  Upon any such
termination, all Earnest Money shall be immediately refunded to Buyer and this
Agreement shall be of no further force or effect, except as expressly provided
otherwise herein.
 
8. Representations and Warranties.
 
8.1 Seller’s Representations and Warranties.  Seller represents and warrants
(which representations and warranties are true and correct on and as of the date
of this Agreement and shall be true and correct in all material respects on and
as of the Closing Date) to Buyer that:
 
8.1.1 Fee Title.  Seller is the sole current legal and beneficial fee simple
title holder of the Property and has the authority and power to enter into and
execute this Agreement and convey the Property to Buyer free and clear of the
claims of any third party or parties (including, without limitation, any
elective share, dower, curtesy or community property rights of any spouse),
except for the Permitted Exceptions without further authorization or signature
of any other person;
 
8.1.2 Leasing Commissions.  There are as of the date hereof, and there shall be
on the Closing Date, no leasing commissions due or owing, or to become due and
owing, in connection with any leases, licenses or other occupancy agreements in
connection with the Property, except as set forth in Section 18.10.
 
8.1.3 Leases.  There are as the date hereof, and there shall be on the Closing
Date, no leases, licenses or other occupancy agreements or rights in connection
 
 
 

--------------------------------------------------------------------------------

 
with the Property, except for the Leases included in the Seller’s Documents and
any New Leases (as defined in Section 9.2).
 
8.1.4 Condemnation.  Seller has no knowledge of, and has received no written
notice of, any pending or contemplated condemnation proceedings affecting all or
any part of the Property.
 
8.1.5 Structural.  There are no material structural defects in the buildings or
improvements on the Property, nor are there any major repairs required to
operate the building and/or improvements in a lawful, safe, and efficient
manner.
 
8.1.6 Zoning/Violations.  There is not now pending nor, to Seller’s knowledge,
are there any proposed or threatened proceedings for the rezoning of the
Property or any portion thereof.  During the period of Seller’s ownership of the
Property, Seller has no knowledge of and has received no written notice that any
zoning, subdivision, environmental, hazardous waste, building code, health,
fire, safety or other law, order, ordinance, or regulation is violated by the
continued maintenance, operation or use of the Property, including, without
limitation, the improvements located thereon and any parking areas.
 
8.1.7 Permitted Exceptions.  Seller has performed all obligations under and is
not in default in complying with the terms and provisions of any of the
covenants, conditions, restrictions, rights-of-way or easements constituting any
of the Permitted Exceptions.
 
8.1.8 Permits.  To Seller’s knowledge, all permits, licenses, authorizations and
certificates of occupancy required by governmental authorities for Seller’s
management, occupancy, and operation of the Property are in full force and
effect.
 
8.1.9 Litigation.  Except for one (1) pending personal injury case which is
within the coverage limits for and is being defended by Seller’s liability
insurance carrier, no proceeding, suit or litigation relating to the Property or
any part thereof, or Seller as it relates to its ownership of the Property or
any aspect of the Property, is pending or, to Seller’s knowledge, threatened in
any tribunal.  Seller is not the subject of, nor during the two (2) years prior
to the Effective Date has Seller been the subject of,  nor has Seller received
any written notice of or threat that it has or will become the subject of, any
action or proceeding under the United States Bankruptcy Code, 11 U.S.C. §  101,
et seq. (“Bankruptcy Code”), or under any other federal, state or local laws
affecting the rights of debtors and/or creditors generally, whether voluntary or
involuntary and including, without limitation, proceedings to set aside or avoid
any transfer of any interest in property or obligations, whether denominated as
a fraudulent conveyance, preferential transfer or otherwise, or to recover the
value thereof or to charge, encumber or impose a lien thereon.
 
 
 

--------------------------------------------------------------------------------

 
8.1.10 FIRPTA.  Seller is not a “foreign person” within the meaning of
Section 1445 of the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.
 
8.1.11 Development.  Except as may be contained in the Permitted Exceptions,
Seller has not entered into any written agreement currently in effect with a
third party, including, without limitation, any governmental authority, relating
to any development of the Property; and Seller has received no notice and
otherwise has no knowledge of any restrictions on the ability of the Seller to
develop or expand any portion of the Property in the future, other than as may
be set forth in zoning and other applicable laws, ordinances, rules and
regulations.
 
8.1.12 Agreements.  Seller is not a party to, and has no knowledge of, any
agreements relating to the Property currently in effect other than the contracts
provided to Buyer contained in the Seller’s Documents and the Permitted
Exceptions.
 
8.1.13 Assumed Loan.  As of July 8, 2010, the Loan has an unpaid principal
balance as of the date of this Agreement, of TWENTY-EIGHT MILLION EIGHT HUNDRED
NINETY-FIVE THOUSAND THREE HUNDRED THIRTY-NINE AND 48/100THS DOLLARS
($28,895,339.48), and prior to default bears interest at the rate of five and
thirty-seven hundredths percent (5.37%) per annum. There is presently a balance
of ONE HUNDRED NINETY THOUSAND SEVEN HUNDRED SIXTY-NINE AND 91/100THS DOLLARS
($190,769.91) in the tax escrow account, a balance of FIVE THOUSAND SIX HUNDRED
NINETY-FOUR AND 87/100THS DOLLARS ($5,694.87) in the insurance escrow account
and a balance of ONE HUNDRED TWENTY-ONE THOUSAND FIVE HUNDRED ONE AND 82/100THS
DOLLARS ($121,501.82) in the reserves escrow account(s), maintained by the
Lender parties in connection with the Loan, all of which shall remain on deposit
for the benefit of Buyer as a condition of the  Assumption.  All such accounts
are funded fully to the extent currently required by the Lender parties.  There
are no defaults by Seller under any of the provisions or requirements of any of
the Loan Documents, nor are there any existing events or conditions which with
the giving of notice or the passage of time or both may constitute a default by
the Seller under any of the provisions of any of the Loan Documents.  The copies
of the Loan Documents delivered or made available to Buyer as part of Seller’s
Materials are all of the documents to which Buyer is a party or is bound or
responsible for in connection with the Loan, and such Loan Documents are
accurate and complete copies (including all exhibits and schedules) of the
originals thereof.
 
8.1.14 OFAC.  Neither Seller nor any of its Affiliates is (i) a Prohibited
Person (defined below) and (ii) is in full compliance with all applicable
orders, rules, regulations and recommendations of The Office of Foreign Assets
Control (“OFAC”) of the U.S. Department of the Treasury.
 
The term “Prohibited Person” shall mean any person or entity:
 
(1) listed in the Annex to, or otherwise subject to the provisions of the
Executive Order No. 13224 on Terrorist Financing, effective
 
 
 

--------------------------------------------------------------------------------

 
September 24, 2001, and relating to Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(the “Executive Order”);
 
(2) that is owned or controlled by, or acting for or on behalf of, any person or
entity that is listed in the Annex to or is otherwise subject to the provisions
of the Executive Order;
 
(3) with whom Buyer is prohibited from dealing or otherwise engaging in any
transaction by any terrorism or money laundering law, including the Executive
Order;
 
(4) who commits, threatens or conspires to commit or supports “terrorism” as
defined in the Executive Order;
 
(5) that is named as a “specially designated national and blocked person” on the
most current list published by the U.S. Treasury Department Office of Foreign
Assets Control at its official website, www.ustreas.gov/offices/enforcement/ofac
or at any replacement website or other replacement official publication of such
list; or
 
(6) who is an Affiliate of or affiliated with a person or entity listed above.
 
The term “Affiliate” as used herein shall mean, as to any person or entity, any
other person or entity that, directly or indirectly is in control of, controlled
by, or is under common control with such person or entity or is a director or
officer of such person or entity or of an Affiliate of such person or
entity.  As used herein, the term “control” means the possession, directly of
indirectly, of the power to direct or cause the direction of management,
policies or activities of a person or entity, whether through ownership of
voting securities, by contract or otherwise.
 
8.2 Buyer’s Representations and Warranties.
 
8.2.1 General.  As of the Effective Date of this Agreement, Buyer represents and
warrants to Seller that Buyer (i) is duly organized and existing under the laws
of the State of Delaware; (ii) is authorized to enter into the transaction
contemplated in this Agreement; (iii) has the power and authority to enter into
this Agreement; and (iv) has not filed voluntarily or involuntarily, for
bankruptcy relief within the six (6)-month period preceding the date hereof.
 
8.2.2 OFAC.  Neither Buyer nor any of its Affiliates is (i) a Prohibited Person
(defined below) and (ii) is in full compliance with all applicable orders,
rules, regulations and recommendations of The Office of Foreign Assets Control
(“OFAC”) of the U.S. Department of the Treasury.
 
The term “Prohibited Person” shall mean any person or entity:
 
 
 

--------------------------------------------------------------------------------

 
(1) listed in the Annex to, or otherwise subject to the provisions of the
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001,
and relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism (the “Executive Order”);
 
(2) that is owned or controlled by, or acting for or on behalf of, any person or
entity that is listed in the Annex to or is otherwise subject to the provisions
of the Executive Order;
 
(3) with whom Seller is prohibited from dealing or otherwise engaging in any
transaction by any terrorism or money laundering law, including the Executive
Order;
 
(4) who commits, threatens or conspires to commit or supports “terrorism” as
defined in the Executive Order;
 
(5) that is named as a “specially designated national and blocked person” on the
most current list published by the U.S. Treasury Department Office of Foreign
Assets Control at its official website, www.ustreas.gov/offices/enforcement/ofac
or at any replacement website or other replacement official publication of such
list; or
 
(6) who is an Affiliate of or affiliated with a person or entity listed above.
 
The term “Affiliate” as used herein shall mean, as to any person or entity, any
other person or entity that, directly or indirectly is in control of, controlled
by, or is under common control with such person or entity or is a director or
officer of such person or entity or of an Affiliate of such person or
entity.  As used herein, the term “control” means the possession, directly of
indirectly, of the power to direct or cause the direction of management,
policies or activities of a person or entity, whether through ownership of
voting securities, by contract or otherwise.
 
9. Maintenance of Property/Insurance/Leasing.
 
9.1 Operation and Maintenance.  From and after the Effective Date through
closing or the earlier termination of this Agreement, Seller shall: (a) manage,
maintain, operate, and service the Property, including the negotiation and
execution of new leases and modifications, extensions and renewals of existing
Leases (each a “New Lease” and collectively, the “New Leases”), consistent with
its current operations; (b) keep the Property and every portion thereof in
reasonably good working order and repair, but in no event at a standard less
than current practices of Seller; (c) maintain Seller’s current property damage
insurance on the Property; and (d) not make any material alterations to the
Property or remove any personal property owned by Seller therefrom used in the
operation of the Property, unless the personal property is lost, stolen,
irreparably damaged, or replaced with property of equal quality and quantity.
 
 
 

--------------------------------------------------------------------------------

 
9.2 New Leases.  From and after the Effective Date through the closing or
earlier termination of this Agreement, Seller shall provide Buyer with copies of
any letters of intent for New Leases signed by the prospective tenant (or if no
letter of intent is available, a written description of the material terms of
the New Lease including the name of the tenant; the square footage and location
of the leased premises; the term; any free rent or other lease concessions or
incentives; the rent structure including any escalation provisions; projected
rent start date, tenant improvement and lease commission costs; and any other
material financial obligations) prior to, and as a condition of executing a
binding New Lease.  During such period, Seller will enter into a New Lease of
any portion of the Property or amend or modify any current Lease only with the
prior written consent of Buyer, which consent shall not be unreasonably
withheld.
 
9.3 Assignment of Lease.  At Closing, Seller shall assign and Buyer shall assume
Seller’s non-delinquent, non-defaulted obligations under all Leases and New
Leases, pursuant to an assignment of leases in the form attached as Exhibit C
(the “Assignment of Leases”).
 
9.4 Service Contracts.  Seller shall not extend, renew, modify, or replace any
service contracts for the Property without the prior written consent of Buyer.
 
9.5 Assignment of Service Contracts.  At Closing, Seller shall assign to Buyer
all service contracts that Buyer elects to assume, and Seller shall also assign
to Buyer all construction and equipment warranties related to the Property,
pursuant to an assignment of contracts and warranties in the form attached as
Exhibit D (the “Assignment of Contract and Warranties”).  Seller shall be
responsible for the payment and termination of all service contracts which Buyer
elects not to assume.
 
10. Closing.
 
10.1 Closing Date.  Subject to the operation and effect of Section 6.8, the
purchase and sale of the Property will be closed on or before a date which is
not more than seven (7) days after the Lender gives notice to Seller and Buyer
that it and all Lender parties are prepared to close the Assumption (the
“Closing Date”), or at such other time as the parties may mutually agree.
 
10.2 Manner and Place of Closing.  This transaction will be closed in escrow at
the offices of Title Company at the address set forth above, or at such other
place as the parties may mutually agree.  Closing shall take place in the manner
and in accordance with the provisions set forth in this Agreement.
 
10.3 Prorations, Adjustments.  All the then current year’s ad valorem real
property taxes and current utility expenses, and all income under any agreement
concerning the Property that Buyer has approved to survive closing, and all rent
and other expenses payable by tenants under the Leases for the month in which
closing occurs shall be prorated and adjusted between the parties as of the
Closing Date.  Rent and other expenses payable by tenants under the Leases which
is delinquent as of the Closing Date shall remain the property of Seller and
Seller shall retain the right to collect such amounts.  Buyer shall pay any loan
assumption fees or
 
 
 

--------------------------------------------------------------------------------

 
charges assessed by the Lender parties in connection with the Assumption.  At
closing, if all or any portion of the Property is specially assessed or taxed
due to its use or classification, Seller shall pay and be solely responsible for
any deferred tax, roll-back tax, special assessment and related charge, fine,
penalty or other amount regardless of the period to which the same relates.  All
municipal, county, state, and federal excise, transfer and documentary stamp
taxes shall be paid by Seller at the time of closing.


Tenants may be obligated to pay additional rents such as percentage rent,
certain escalations in rent, and certain pass-throughs of operating and similar
expenses (“Additional Rents”).  With respect to any Additional Rents that are
based on estimates and that are subject to adjustment and/or reconciliation
after the Closing Date, Seller and Buyer shall re-prorate such Additional Rents
(including any portions thereof that may be required to be refunded to Tenants)
at the time that such estimates are actually adjusted and/or reconciled.  Any
amounts that may be due from Seller as a result of such re-prorations shall be
paid by Seller to Buyer promptly after written request therefor is delivered to
Seller by Buyer (together with evidence reasonably satisfactory to Seller of the
amounts due the tenants).  Any amounts that may be due to Seller as a result of
such re-prorations shall be paid by Buyer to Seller promptly following such
re-prorations.  Notwithstanding the foregoing, Seller shall have reconciled
fully, and made all necessary adjustments with Tenants, Additional Rents for all
prior years through December 31, 2009, prior to the Closing Date; and Seller
shall be responsible for reconciling with Tenants all Additional Rents for the
period January 1, 2010, to the Closing Date within ninety (90) days following
the Closing Date; and Seller shall indemnify, defend and hold Buyer harmless
from and against any claim, loss, damage or liability asserted against or
incurred by Buyer as a result of Seller’s unexcused failure to cause such
reconciliation to be completed within such time period or as a result of
Seller’s failure further to abide with its obligation to reimburse Tenants as
below provided.  Seller shall be responsible for reimbursing to Tenants, and may
collect from Tenants, as applicable, all Additional Rents required pursuant to
such reconciliation; provided, however, that Seller shall not be entitled to
commence any legal proceeding or alternative proceedings seeking to compel any
Tenant to pay delinquent rents or amounts claimed to be owing by Seller.  If
Seller is not entitled under the applicable leases to collect from Tenants any
underpayments in Additional Rents at the time Seller completes such
reconciliation, Buyer shall pay to Seller the amount of such underpayments at
the time that estimates are adjusted and/or reconciled in accordance with the
Leases, but only to the extent such payments are actually made by such Tenants
to Buyer.  Buyer agrees to cooperate with Seller in sending bills for such
underpayments to the applicable Tenants.
 
10.4 Closing Events.  Provided that (i) Title Company has received the documents
and funds described and required for the closing in this Agreement; (ii) Title
Company has not received prior written notice from either party to the effect
that an agreement of either party made hereunder has not been performed or to
the effect that any condition set forth herein has not been satisfied or waived;
(iii) Buyer has not elected to terminate its rights and obligations hereunder
pursuant to Section 7; and (iv) the Title Company has issued or is
unconditionally and irrevocably prepared and committed to issue the Title Policy
to Buyer, this transaction will be closed on the Closing Date as follows:
 
 
 

--------------------------------------------------------------------------------

 
10.4.1 The Title Company will perform the prorations described in Section 10.3
in accordance with a closing settlement statement approved by Buyer and Seller,
and the parties shall be charged and credited accordingly.
 
10.4.2 Buyer shall pay the Purchase Price for the Property in cash via wire
transfer of funds, less the then current balance due on the Assumed Loan, and
less deposits in the full amount which should be held by Seller under each of
the Leases, adjusted for the charges and credits set forth in this Section, with
a credit for the entire amount of the Earnest Money.
 
10.4.3 Each of Buyer and Seller shall execute and deliver the Assignment of
Leases, the Assignment of Contracts and Warranties, and all Assumption Documents
to which it is a party.
 
10.4.4 Seller shall execute and deliver a grant deed (the “Deed”) conveying to
Buyer fee simple title in the Property free and clear of all liens and
encumbrances except the Permitted Exceptions.  The conveyance shall be free from
community property, dower or statutory rights, taxes, assessments and all other
liens and encumbrances of any kind, without exceptions, unless otherwise
specified herein, so as to convey to Buyer good and marketable title to all the
Property free and clear of all liens, encumbrances and defects except the
Permitted Exceptions.
 
10.4.5 The Title Company will deliver the Title Policy upon recordation of the
closing documents.  Seller shall pay the title insurance premium for an ALTA
standard coverage owner’s policy in the amount of the Purchase Price and the
charges for obtaining and recording instruments required to clear title and for
any Seller Endorsements.  Buyer shall pay any additional premium for additional
coverages and endorsements requested by Buyer.
 
10.4.6 The Title Company will record the Deed and Buyer shall be responsible for
the standard recording fees of the recorder therefor.
 
10.4.7 The escrow fee shall be divided equally between the parties.
 
10.4.8 Seller shall deliver to the Title Company and Buyer at closing an
affidavit certifying that there are no unrecorded leases or agreements upon the
Property, that there are no mechanics’ or statutory liens against the Property
(or any claims to such liens) and that Seller is not a “foreign person” under
FIRPTA and any similar state law in form satisfactory to Buyer.
 
10.4.9 Seller shall have complied with all requirements of the State of
California for the recording of the Deed.
 
10.5 Seller’s Assistance with Transition.  Concurrently with the Closing, Seller
shall instruct its property manager to immediately deliver letters to each
tenant notifying them of the change in ownership of the Property and the address
for future rent payments to be sent, which address will be provided by
Buyer.  Buyer shall provide or approve the form of letter to be sent to
tenants.  Seller shall further reasonably cooperate with the Property ownership
 
 
 

--------------------------------------------------------------------------------

 
transition issues, at no additional cost or liability to Seller, other than
nominal additional administrative and legal costs, for a period of up to sixty
(60) days after Closing.
 
11. Title Insurance.  The “Title Policy” shall be an ALTA standard or extended
coverage owner’s policy of title insurance (2006 form) in the amount of the
Purchase Price, together with such additional coverages and endorsements, as
Buyer may require, in a form satisfactory to Buyer, insuring fee title to the
Property in Buyer, subject only to the Permitted Exceptions; provided, however
that, consistent with Section 10.4.5 above, Seller shall be required to pay only
the cost of the ALTA standard owner’s policy coverage in the amount of the
Purchase Price, and Buyer shall pay additional charges for the ALTA extended
coverage and any endorsements other than Seller Endorsements.
 
12. Possession.  Seller shall deliver exclusive possession of the Property to
Buyer on the Closing Date and provide Seller with keys, devices and codes
sufficient to access all entries and areas of the Property.  The respective
rights and obligations of the parties not satisfied at or before Closing shall
survive the delivery of the Deed and shall be binding upon and inure to the
benefit of the parties and their respective heirs, assigns, successors,
administrators and executors.  Each of Seller’s representations, warranties and
covenants shall be deemed reaffirmed as of the Closing Date and, except to the
extent that a shorter term is otherwise specified in this Agreement, each of the
representations, warranties and covenants shall survive closing and delivery of
the Deed for two (2) years.
 
13. Environmental Matters.
 
13.1 Representations and Warranties.  Seller represents and warrants to Buyer
(which representations and warranties are true and correct as of the date hereof
and shall be true and correct in all material respects on and as of the Closing
Date) that:
 
(a)           To Seller’s knowledge, during Seller’s ownership of the Property
there have been no: (A) claims, complaints, notices, or requests for information
received by Seller with respect to any alleged violation of any Environmental
Law (as defined below) with respect to the Property, or (B) claims, complaints,
notices, or requests for information to Seller regarding potential or alleged
liability under any environmental law with respect to the Property.
 
(b)           To Seller’s knowledge, no conditions exist at, on, or under the
Property that would constitute a Hazardous Condition (as defined below).
 
(c)           To Seller’s knowledge, Seller is in compliance with all orders,
directives, requirements, permits, certificates, approvals, licenses, and other
authorizations relating to Environmental Laws with respect to the Property.
 
13.2 Definitions.
 
(a) Environmental Law shall mean (i) the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. Section 9601 et seq.), as amended;
(ii) the Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act (42 U.S.C. Section 6901 et seq.), as amended; (iii) the Emergency
Planning and Community Right to Know Act (42 U.S.C. Section 11001 et seq.), as
amended; (iv) the Clean
 
 
 

--------------------------------------------------------------------------------

 
Air Act (42 U.S.C. Section 7401 et seq.), as amended; (v) the Clean Water Act
(33 U.S.C. Section  1251 et seq.), as amended; (vi) the Toxic Substances Control
Act (15 U.S.C. Section 2601 et seq.), as amended; (vii) the Hazardous Materials
Transportation Act (49 U.S.C. Section 1801 et seq.), as amended; (viii) the
Federal Insecticide, Fungicide and Rodenticide Act (7 U.S.C. Section 136 et
seq.), as amended; (ix) the Safe Drinking Water Act (42 U.S.C. Section 300f et
seq.), as amended; (x) any state, county, municipal or local statutes, laws or
ordinances similar or analogous to the federal statutes listed above; (xi) any
rules or  regulations adopted pursuant to or to implement the statutes, laws,
ordinances and amendments listed above; and (xii) any other law, statute,
ordinance, amendment thereto, rule, regulation, order or the like relating to
environmental, health or safety matters.
 
(b) Hazardous Condition shall mean  any condition caused by a legally reportable
release of Hazardous Material to soil, surface water or groundwater on, in,
under or about the Property that occurred during Seller’s ownership of the
Property such that the presence on, in, under or about the Property (including
groundwater and surface water) of the Hazardous Material obligated or obligates
the Seller to perform removal or remedial action under any applicable
Environmental Law in effect prior to or as of Closing.
 
(c) Hazardous Materials shall mean any chemical, substance, waste, material,
equipment or fixture defined as or deemed hazardous, toxic, a pollutant, a
contaminant, or otherwise regulated under any Environmental Law, including, but
not limited to, petroleum and petroleum products, waste oil, halogenated and
non-halogenated solvents, PCBs, and  asbestos containing material.
 
14. Condition of Property.  Except for Seller’s representations and warranties
set forth in this Agreement, Buyer shall acquire the Property “AS IS” with all
faults and Buyer shall rely on the results of its own inspection and
investigation in Buyer’s acquisition of the Property.
 
15. Condemnation or Casualty.  If, prior to closing, all or any material part of
the Property is (a) condemned or appropriated by public authority or any party
exercising the right of eminent domain, or is threatened thereby, or (b) if
there occurs a fire or other casualty causing material damage to the Property or
any material portion thereof, then, at the election of Buyer by written notice
to Seller, either: (i) this Agreement shall become null and void, whereupon all
Earnest Money and any interest accrued thereon shall be promptly repaid to
Buyer; or (ii) the Purchase Price shall be reduced by the portion of the taking
award or casualty insurance proceeds and deductible amount attributable to the
portion of the Property taken or destroyed, as the case may be. Seller will
promptly notify Buyer as to the commencement of any such action or any
communication from a condemning authority that a condemnation or appropriation
is contemplated, and will cooperate with Buyer in the response to or defense of
such actions.
 
16. Legal and Equitable Remedies.
 
16.1 Default by Seller.  In the event that the transaction fails to close by
reason of any default by Seller, all Earnest Money shall be returned to Buyer
and Buyer shall be entitled to pursue any other remedy available to it at law or
in equity, including (without limitation) the remedy of specific performance.
 
 
 

--------------------------------------------------------------------------------

 
16.2 Default by Buyer.  IF THE SALE OF THE PROPERTY AS CONTEMPLATED HEREUNDER IS
NOT CONSUMMATED BECAUSE OF A DEFAULT UNDER THIS AGREEMENT ON THE PART OF BUYER,
THEN SELLER SHALL RETAIN THE EARNEST MONEY AS LIQUIDATED DAMAGES.  THE PARTIES
ACKNOWLEDGE THAT SELLER’S ACTUAL DAMAGES IN THE EVENT OF A DEFAULT BY BUYER
WOULD BE EXTREMELY DIFFICULT OR IMPRACTICABLE TO DETERMINE.  THEREFORE, BY
PLACING THEIR SIGNATURES BELOW, THE PARTIES EXPRESSLY AGREE AND ACKNOWLEDGE THAT
THE EARNEST MONEY HAS BEEN AGREED UPON, AFTER NEGOTIATION, AS THE PARTIES’
REASONABLE ESTIMATE OF SELLER’S DAMAGES.  THE PARTIES FURTHER ACKNOWLEDGE THAT
SELLER’S RETENTION OF THE EARNEST MONEY HAS BEEN AGREED UPON AS SELLER’S
EXCLUSIVE REMEDY AGAINST BUYER IN THE EVENT OF A DEFAULT ON THE PART OF
BUYER.  IN ADDITION, BUYER SHALL PAY ALL TITLE AND ESCROW CANCELLATION CHARGES
IN THE EVENT OF A DEFAULT BY BUYER.


“Seller”
“Buyer”
   
O’HEARN/HILLCREST PROPERTIES, LLC,
a Delaware limited liability company
 
By: /s/ Leon O'Hearn 
Its: Owner                                                                
RETAIL OPPORTUNITY INVESTMENTS CORP.,
a Delaware corporation
 
By: /s/ Stuart A. Tanz 
             STUART A. TANZ
Its:       President and CEO

 
17. Indemnification.
 
17.1 Seller hereby agrees to indemnify and hold Buyer harmless from and against:
(i) any loss, cost, liability or damage suffered or incurred because any
representation or warranty by Seller shall be materially false or misleading;
(ii) any loss, cost, liability or damage suffered or incurred because of the
nonfulfillment of any agreement on the part of Seller under this Agreement; and
(iii) all reasonable costs and expenses (including reasonable attorneys’ fees)
incurred by Buyer in connection with any action, suit, proceeding, demand,
assessment or judgment incident to any of the matters indemnified against in
this Section.
 
17.2 Buyer hereby agrees to indemnify and hold Seller harmless from and against
any loss, cost, liability or damage to person or the improvements at the
Property suffered or incurred by Seller as a result of Buyer’s or its agents’
entry onto the Property prior to closing (provided, however, in no event shall
Buyer be responsible for any damage, loss or liability to the extent resulting
from a condition existing at the Property prior to Buyer’s entry thereon), and
all reasonable costs and expenses (including reasonable attorneys’ fees)
incurred by Seller in connection with any action, suit, proceeding, demand,
assessment or judgment incident to any of the matters indemnified against in
this Section.
 
 
 

--------------------------------------------------------------------------------

 
18. Miscellaneous.
 
18.1 Partial Invalidity.  In the event and to the extent any provision of this
Agreement, or any instrument to be delivered by Buyer at closing pursuant to
this Agreement, is declared invalid or is unenforceable for any reason, such
provision shall be deemed deleted and shall not invalidate any other provision
contained in any such document.
 
18.2 Waiver.  Failure of either party at any time to require performance of any
provision of this Agreement shall not limit the party’s right to enforce the
provision.  Waiver of any breach of any provision shall not be a waiver of any
succeeding breach of the provision or a waiver of the provision itself or any
other provision.
 
18.3 Survival of Representations.  Each of the parties shall be deemed to have
reaffirmed each’s respective covenants, agreements, representations, warranties
and indemnifications in this Agreement as of the Closing Date and the same shall
survive the Closing Date and delivery of the instruments called for in this
Agreement for two (2) years, except as otherwise set forth herein.
 
18.4 Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the parties and their respective heirs, personal representatives,
successors and assigns.
 
18.5 Exchange. Seller and/or Buyer may desire to effect a tax-deferred like kind
exchange with respect to its sale or purchase, respectively, of the Property (in
either case “Exchange”) pursuant to Section 1031 of the Internal Revenue Code of
1986, as amended (the “Code”).  If either party elects to effect an Exchange
(the “Exchangor”), then, subject to the terms and provisions of this Section,
the other party (the “Non-Exchangor”) shall reasonably cooperate with the
Exchangor in effecting the Exchange; provided, however, in no event shall the
Non-Exchangor be required to incur any additional delays, expenses or risk of
ownership, title or conveyance in connection with such cooperation.  The
Exchange will be structured by the Exchangor at its sole cost and expense such
that the Non-Exchangor will have no obligation to acquire or enter into the
chain of title to any property other than the Property.  The Non-Exchangor’s
sole obligation in connection with the Exchange shall be to review and execute
certain documentation reasonably acceptable to the Non-Exchangor necessary to
effectuate the Exchange in accordance with the foregoing and the applicable
rules governing such exchanges.  The Non-Exchangor shall not by this Agreement
or acquiescence to the Exchange have its rights under this Agreement modified or
diminished in any manner or be responsible for compliance with or be deemed to
have warranted to the Exchangor that the exchange in fact complies with Section
1031 of the Code.  The Non-Exchangor hall have the right to review and approve
any documents to be executed by the Non-Exchangor in connection with the
Exchange, provided that the Non-Exchangor shall have no obligation to execute
any documents or to undertake any action by which the Non-Exchangor would or
might incur any liability or obligation not otherwise provided for in the other
provisions of this Agreement.  Neither the conveyance of title to the Property
by the Exchangor’s designated intermediary (if applicable) or the Exchange shall
amend or modify the representations, warranties and covenants of the Exchangor
to the Non-Exchangor under this Agreement or the survival thereof pursuant to
this Agreement.  The Deed and all closing documents with respect to the Property
shall run directly between the Non-Exchangor and the Exchangor.  The Closing
shall not be extended as a result of the Exchange.  The Exchangor shall
indemnify and hold the Non-Exchangor harmless from and against any and all
claims, liabilities, losses, damages, costs and expenses (including, without
limitation, reasonable attorneys’ fees but excluding costs incurred to review
the exchange documents) arising from the Exchange (other than what would have
been applicable under this Agreement without the Exchange) which indemnification
agreement shall expressly survive the Closing.  The Exchangor further
acknowledges that the Exchange is at the request and initiation of the
Exchangor, and the Non-Exchangor in no manner, expressly or implicitly,
participated in or offered tax advice or planning to or for the benefit of the
Exchangor.  The Exchangor is relying solely upon the advice and counsel of
professionals of the Exchangor’s choice in structuring, executing and
consummating the Exchange.
 
 
 

--------------------------------------------------------------------------------

 
18.6 Notices.  All notices under this Agreement shall be in writing and either
hand-delivered, which shall be effective upon such delivery, or sent by
(a) certified or registered mail, return receipt requested, in which case notice
shall be deemed delivered three (3) business days after deposit with postage
prepaid in the United States Mail to the applicable address below, (b) a
nationally recognized overnight courier, in which case notice shall be deemed
delivered one (1) business day after deposit with that courier, or (c) telecopy
or similar means, if a copy of the notice is also sent by United States
first-class mail in which case the notice shall be deemed delivered upon
transmission if sent before 5:00 p.m. Pacific Time or the next business day, if
sent after 5:00 p.m. Pacific Time, as follows:


If to Buyer:                                            Retail Opportunity
Investments Corp.
3 Manhattanville Road, 2nd Floor
Purchase, New York  10577
Telephone:    (914) 272-8080
Facsimile:       (914) 272-8088
Attention:      Richard K. Schoebel




With a copy to:                                     Jones Vargas
100 W. Liberty St., 12th Floor
Reno, Nevada  89501
Telephone:    (775) 786-5000
Facsimile:       (775) 786-1177
Attention:      Dave Davis, Esq.




If to Seller:                                             O’Hearn/Hillcrest
Properties, LLC
3650 Ketch Avenue
Oxnard, CA  93035
Telephone:     (805) 984-1476
Facsimile:        (805) 984-3988
Attention:       Leon O’Hearn
 and Tim O’Hearn


 
 

--------------------------------------------------------------------------------

 
With a copy to:                                     Ferguson Case Orr Paterson
LLP
1050 South Kimball Road
Ventura, CA 93004
Telephone:      (805) 659-6800
Facsimile:         (805) 659-6813
Attention:        Ted England, Esq.


The addresses above may be changed by written notice to the other party.
 
18.7 Time of Essence.  Except as otherwise specifically provided in this
Agreement, time is of the essence of each and every provision of this Agreement.
 
18.8 Modification.  This Agreement and any of its terms may only be changed,
waived, discharged or terminated by a written instrument signed by the party
against whom enforcement of the change, waiver, discharge or termination is
sought.
 
18.9 Entire Agreement.  This Agreement (including any exhibits attached hereto)
contains the entire agreement between the parties and supersedes and replaces
all written and oral agreements previously made or existing between the parties
with respect to the subject matter of this Agreement.
 
18.10 Brokers.  Seller is represented in this transaction by the following
broker and shall be solely responsible for any commission payable to such
broker:  Colliers International (Tom Lagos and Christina Pambakian).  Buyer is
not represented by a broker in this transaction.  Except as provided above, each
party will defend, indemnify and hold the other party harmless from any claim,
loss or liability made or imposed by any other party claiming a commission or
fee in connection with this transaction and arising out of the indemnifying
party’s conduct.
 
18.11 Drafting of Agreement.  The parties acknowledge that this Agreement has
been negotiated at arm’s length, that each party has been represented by
independent counsel and that this Agreement has been drafted by both parties and
no one party shall be construed as the draftsperson.
 
18.12 Counterparts/Facsimile.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement.  Signatures by facsimile shall be binding
as originals.
 
18.13 Arbitration.  All claims, disputes and other matters in question between
the parties to this Agreement arising out of or relating to this Agreement or
the breach thereof, shall be decided by mandatory and binding arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association, currently in effect unless the parties mutually agree
otherwise.  The award rendered by the arbitrator or arbitrators shall be final
and binding, and judgment may be entered upon it in accordance with applicable
law in any court having jurisdiction thereof.  Each party shall pay one-half the
arbitration fees, except that the arbitrator(s) shall award attorney fees to the
prevailing party under Section 18.18.
 
 
 

--------------------------------------------------------------------------------

 
18.14 Governing Law.  This Agreement shall be construed, applied and enforced in
accordance with the laws of the state in which the Property is located.
 
18.15 Authority of Signatories.  The respective persons who have executed this
Agreement on behalf of a party represent and warrant that they have been duly
authorized to do so by such party and no other or further signature or approval
is required to bind the party to this Agreement.  All documents delivered at
closing will be executed by a duly authorized person on behalf of such party.
 
18.16 Assignment.  Buyer may assign this Agreement and Buyer’s rights under this
Agreement to an assignee owned or controlled by Buyer without Seller’s
consent.  Except as provided above, neither party shall have the right to assign
this Agreement or any of its rights or obligations hereunder to any person or
other entity without the written consent of the other party, which approval
shall not be unreasonably withheld, conditioned, or delayed; provided, however,
that Buyer consents to an assignment by Seller to a third party exchange
accommodator as part of an IRC Section 1031 exchange.
 
18.17 Required Statutory Notices.
 
18.17.1   Natural Hazard Disclosure Statement.  Within three (3) days after the
Effective Date, Seller shall deliver to Buyer a Natural Hazard Disclosure
Statement (the “Statement”) in the form provided under California law.  The
Statement will purport to disclose whether the Property is located in a special
flood hazard area, a dam inundation failure area, a high fire severity area, a
wild land fire area, an earthquake fault zone and/or a seismic hazard area
(collectively, the “Natural Hazard Areas”).
 
18.17.2   Health and Safety Disclosure Statement.  Section 25359.7 of the
California Health and Safety Code requires owners of non-residential real
property who know, or have reasonable cause to believe, that any release of
hazardous substance has come to be located on or beneath the real property to
provide written notice of such to a buyer of the real property.  Seller hereby
advises Buyer that the sole inquiry and investigation Seller has conducted in
connection with the environmental condition of the Property, if at all, is
reflected and disclosed in the Seller’s Documents.  Buyer (a) acknowledges
Buyer’s receipt of the foregoing notice given pursuant to Section 25359.7 of the
California Health and Safety Code; and (b) will be, prior to the expiration of
the Contingency Period, fully aware of the matters described in the Seller’s
Documents. The representations, warranties and agreements set forth herein shall
survive the consummation of the transactions contemplated hereby.
 
18.18 Attorney Fees and Costs.  In the event either party breaches any
obligation under this Agreement, the nonbreaching party shall be entitled to all
costs and expenses incurred, including reasonable attorney fees, as a result of
the breach.  In addition, in the event any suit, action, or arbitration is
instituted to enforce any term of this Agreement, the prevailing party shall be
entitled to recover from the other party such sum as the court or arbitrator may
adjudge reasonable as attorney fees in arbitration, at trial, and on appeal of
such suit or action, and also any fees incurred in any bankruptcy matter, in
addition to all other sums provided by law.
 
 
 

--------------------------------------------------------------------------------

 
18.19 Confirmation of Contingency Periods.  Promptly after the Effective Date of
this Agreement, the parties shall execute a Confirmation of Contingency Periods
in the form attached Exhibit E, setting forth the applicable deadlines for the
contingencies set forth herein.
 
18.20 Calculation of Time Periods; Business Days.  Whenever a time period is set
forth in days (whether business or calendar) in this Agreement, the first day
from which the designated period of time begins to run shall not be
included.  The last day of the period so computed shall be included, unless it
is a Saturday, Sunday or legal holiday in the states of New York, Nevada or
California (in each instance, a “Legal Holiday”), in which event, the period
runs until the end of the next day which is not a Saturday, Sunday or Legal
Holiday.  A “business day” is any day other than a Saturday, Sunday or Legal
Holiday.


[Signatures on Following Page]
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed in
duplicate as of the day and year first above written.


“Seller”
“Buyer”
 
O’HEARN/HILLCREST PROPERTIES, LLC,
a Delaware limited liability company
By: /s/ Leon O'Hearn 
Its: Owner                                                                
RETAIL OPPORTUNITY INVESTMENTS CORP.,
a Delaware corporation
 
By: /s/ Stuart A. Tanz
             STUART A. TANZ
Its:       President and CEO
 
Date of Signature:7/14/2010 
Date of
Signature:                                                                





Exhibits:


Exhibit A                Property Description (Section A)
Exhibit B                 Bill of Sale form (Section 1)
Exhibit C                 Assignment of Leases (Section 9.3)
Exhibit D                 Assignment of Contracts and Warranties (Section 9.5)
Exhibit E                 Confirmation of Contingency Period (Section 18.19)
Exhibit F                 [Reserved]
Exhibit G                 8-K and Audit Requirements (Section 6.4)


 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
Property Description


[exh102a1.gif]
 
 
 

--------------------------------------------------------------------------------

 
[exh102a2.gif]


 
 

--------------------------------------------------------------------------------

 
[exh102a3.gif]


 
 

--------------------------------------------------------------------------------

 
EXHIBIT B
Bill of Sale Form


BILL OF SALE


O’HEARN/HILLCREST PROPERTIES, LLC, a Delaware limited liability company
(“Seller”), for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, does hereby bargain, transfer, convey and deliver
to RETAIL OPPORTUNITY INVESTMENTS CORP., a Delaware corporation (“Buyer”), its
successors and/or assigns:


All the personal property of whatever kind or nature owned by Seller
(collectively, “Personal Property”) located on or used exclusively in the
operation of the real property commonly known as
_______________________________________, including, without limitation, all
personal property listed in the attached Schedule B-1.


Seller hereby covenants with Buyer that the Personal Property is free and clear
of and from all encumbrances, security interests, liens, mortgages and claims
whatsoever and that Seller is the owner of and has the right to sell
same.  Seller warrants and agrees to defend the title in and to the Personal
Property unto Buyer, its successors or assigns against the lawful claims and
demands of all persons claiming by or through Seller.


“Seller”
“Buyer”
   
O’HEARN/HILLCREST PROPERTIES, LLC,
a Delaware limited liability company
 
By:                                                             
Its:                                                               
RETAIL OPPORTUNITY INVESTMENTS CORP.,
a Delaware corporation
 
By:                                                               
STUART A. TANZ
Its:           President and CEO
Date of
Signature:                                                               
Date of
Signature:                                                               





 
 

--------------------------------------------------------------------------------

 
EXHIBIT C
Assignment of Leases



ASSIGNMENT OF LEASES


THIS ASSIGNMENT OF LEASES (this “Assignment”) is made and entered into as of
this _____ day of ______________, 20___, by and between O’HEARN/HILLCREST
PROPERTIES, LLC, a Delaware limited liability company(individually and
collectively, “Assignor”), and RETAIL OPPORTUNITY INVESTMENTS CORP., a Delaware
corporation (“Assignee”).


RECITALS


This Assignment is entered into on the basis of and with respect to the
following facts, agreements and understandings:


A.           Assignor, as landlord, is a party to the leases listed in the
attached Schedule C-1 (the “Leases”) with respect to the real property located
at ____________________________________________ (the “Property”).


B.           By deed recorded ________________, 20___, Assignor sold and
conveyed its entire right, title and interest in and to the Property to Assignee
and, in conjunction therewith, Assignor agreed to assign its interest as
landlord under the Leases to Assignee and Assignee has agreed to assume the
landlord’s obligations under the Leases, all as more particularly set forth in
this Assignment.


NOW, THEREFORE, for good and valuable consideration, including the mutual
covenants and agreements set forth herein, Assignor and Assignee agree as
follows:


1. Assignment.


Assignor hereby sells, assigns, grants, transfers and sets over to Assignee, its
heirs, personal representatives, successors and assigns, all of Assignor’s
right, title and interest as landlord under the Leases.


2. Acceptance of Assignment and Assumption of Obligations.


Assignee hereby accepts the assignment of the landlord’s interest under the
Leases and, for the benefit of Assignor, assumes and agrees faithfully to
perform all of the obligations which are required to be performed by the
landlord under the Leases, but only to the extent arising and accruing from and
after the Effective Date.


 
 

--------------------------------------------------------------------------------

 
3. Effective Date.


The effective date of this Assignment and each and every provision hereof is and
shall be _______________, 20___ (the “Effective Date”).


4. Assignor’s Indemnity of Assignee.


Assignor hereby agrees to defend (with counsel reasonably satisfactory to
Assignee) indemnify, and hold harmless Assignee, its partners, and their
officers, directors, employees, agents, representatives, successors, and
assigns, and each of them, from and against any and all claims, suits, demands,
causes of action, actions, liabilities, losses, damages, costs and expenses
(including attorneys’ fees) arising out of or related to Assignor’s breaches or
defaults, or failure to perform its obligations, under and pursuant to any of
the Leases to the extent committed or alleged to have been committed prior to
the Effective Date.


5. Assignee’s Indemnity of Assignor.


Assignee hereby agrees to defend (with counsel reasonably satisfactory to
Assignor), indemnify, and hold harmless Assignor, its partners, and their
respective directors, officers, employees, agents, representatives, successors
and assigns, and each of them, from and against any and all claims, suits,
demands, causes of action, actions, liabilities, losses, damages, costs and
expenses (including attorneys’ fees) arising out of or related to Assignee’s
breaches or defaults, or failure to perform its obligations, under and pursuant
to any of the Leases to the extent committed or alleged to have been committed
on or after the Effective Date.


6. Successors and Assigns.


This Assignment, and each and every provision hereof, shall bind and inure to
the benefit of the parties hereto and their respective heirs, personal
representatives, successors and assigns.


7. Governing Law.


This Assignment shall be construed and interpreted and the rights and
obligations of the parties hereto determined in accordance with the laws of the
State wherein the Property is located.


8. Headings and Captions.


The headings and captions of the paragraphs of this Assignment are for
convenience and reference only and in no way define, describe or limit the scope
or intent of this Assignment or any of the provisions hereof.


 
 

--------------------------------------------------------------------------------

 
9. Gender and Number.


As used in this Assignment, the neuter shall include the feminine and masculine,
the singular shall include the plural and the plural shall include the singular,
as the context may require.


10. Multiple Counterparts.


This Assignment may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.


11. Attorneys’ Fees.


In the event that either party hereto brings an action at law or in equity to
enforce or interpret or seek redress for breach of this Assignment, the
prevailing party in such action shall be entitled to recover from the other its
litigation expenses and reasonable attorneys’ fees in addition to all other
appropriate relief.


“Assignor”
“Assignee”
   
O’HEARN/HILLCREST PROPERTIES, LLC,
a Delaware limited liability company
 
By:                                                             
Its:                                                               
RETAIL OPPORTUNITY INVESTMENTS CORP.,
a Delaware corporation
 
By:                                                               
STUART A. TANZ
Its:           President and CEO
Date of
Signature:                                                               
Date of
Signature:                                                               

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT D
Assignment of Contracts and Warranties




ASSIGNMENT OF CONTRACTS AND WARRANTIES


THIS ASSIGNMENT OF CONTRACTS AND WARRANTIES (this “Assignment”) is made and
entered into as of this _____ day of ______________, 20___, by and between
O’HEARN/HILLCREST PROPERTIES, LLC, a Delaware limited liability
company(individually and collectively, “Assignor”), and RETAIL OPPORTUNITY
INVESTMENTS CORP., a Delaware corporation (“Assignee”).


RECITALS


This Assignment is entered into on the basis of and with respect to the
following facts, agreements and understandings:


A.           Assignor is a party to the contracts and warranties listed on the
attached Schedule D-1 (the “Contracts and Warranties”) with respect to the real
property located at _______________________________ (the “Property”).


B.           By deed recorded ________________, 20___, Assignor sold and
conveyed its entire right, title and interest in and to the Property to Assignee
and, in conjunction therewith, Assignor agreed to assign its interest under the
Contracts and Warranties to Assignee and Assignee has agreed to assume
Assignor’s obligations under the Contracts and Warranties, all as more
particularly set forth in this Assignment.


NOW, THEREFORE, for good and valuable consideration, including the mutual
covenants and agreements set forth herein, Assignor and Assignee agree as
follows:


1. Assignment.


Assignor hereby sells, assigns, grants, transfers and sets over to Assignee, its
heirs, personal representatives, successors and assigns, all of Assignor’s
right, title and interest under the Contracts and Warranties, but only to the
extent arising or accruing from and after the Effective Date.


2. Acceptance of Assignment and Assumption of Obligations.


Assignee hereby accepts the assignment of the Contracts and Warranties and, for
the benefit of Assignor, assumes and agrees faithfully to perform all of the
obligations which are required to be performed by Assignor under the Contracts
and Warranties, but only to the extent arising or accruing from and after the
Effective Date.


 
 

--------------------------------------------------------------------------------

 
3. Effective Date.


The effective date of this Assignment and each and every provision hereof is and
shall be _______________, 20___ (the “Effective Date”).


4. Assignor’s Indemnity of Assignee.


Assignor hereby agrees to defend (with counsel reasonably satisfactory to
Assignee), indemnify, and hold harmless Assignee, its partners and their
respective officers, directors, employees, agents, representatives, successors,
and assigns and each of them, from and against any and all claims, suits,
demands, causes of action, actions, liabilities, losses, damages, costs and
expenses (including attorneys’ fees) arising out of or related to Assignor’s
breaches or defaults, or failure to perform its obligations, under and pursuant
to any of the Contracts and Warranties to the extent committed or alleged to
have been committed prior to the Effective Date.


5. Assignee’s Indemnity of Assignor.


Assignee hereby agrees to defend (with counsel reasonably satisfactory to
Assignor), indemnify, and hold harmless Assignor, its partners, and their
respective directors, officers, employees, agents, representatives, successors
and assigns, and each of them, from and against any and all claims, suits,
demands, causes of action, actions, liabilities, losses, damages, costs and
expenses (including attorneys’ fees) arising out of or related to Assignee’s
breaches or defaults, or failure to perform its obligations, under and pursuant
to any of the Contracts and Warranties to the extent committed or alleged to
have been committed or alleged to have been committed on or after the Effective
Date.


6. Successors and Assigns.


This Assignment, and each and every provision hereof, shall bind and inure to
the benefit of the parties hereto and their respective heirs, personal
representatives, successors and assigns.


7. Governing Law.


This Assignment shall be construed and interpreted and the rights and
obligations of the parties hereto determined in accordance with the laws of the
State wherein the Property is located.


8. Headings and Captions.


The headings and captions of the paragraphs of this Assignment are for
convenience and reference only and in no way define, describe or limit the scope
or intent of this Assignment or any of the provisions hereof.


 
 

--------------------------------------------------------------------------------

 
9. Gender and Number.


As used in this Assignment, the neuter shall include the feminine and masculine,
the singular shall include the plural and the plural shall include the singular,
as the context may require.


10. Multiple Counterparts.


This Assignment may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.


11. Attorneys’ Fees.


In the event that either party hereto brings an action at law or in equity to
enforce or interpret or seek redress for breach of this Assignment, the
prevailing party in such action shall be entitled to recover from the other its
litigation expenses and reasonable attorneys’ fees in addition to all other
appropriate relief.


“Assignor”
“Assignee”
   
O’HEARN/HILLCREST PROPERTIES, LLC,
a Delaware limited liability company
 
By:                                                             
Its:                                                               
RETAIL OPPORTUNITY INVESTMENTS CORP.,
a Delaware corporation
 
By:                                                               
STUART A. TANZ
Its:           President and CEO
Date of
Signature:                                                               
Date of
Signature:                                                               

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT E
 
Confirmation of Contingency Periods




The parties acknowledge that the deadlines for the contingency periods in the
Purchase and Sale Agreement dated __________________, 20____ between
O’HEARN/HILLCREST PROPERTIES, LLC, a Delaware limited liability company
(“Seller”), and RETAIL OPPORTUNITY INVESTMENTS CORP., a Delaware corporation
(“Buyer”), are as follows:


EVENT                                                                EXPIRATION
DATE
Contingency
Period                                          ________________________
Extension
Period                                                ________________________
Title Report
Due                                                ________________________
Documents Provided by Seller                       ________________________
Document Review by Buyer                           ________________________
Closing                                                               ________________________
 
“Seller”
“Buyer”
   
O’HEARN/HILLCREST PROPERTIES, LLC,
a Delaware limited liability company
 
By:                                                             
Its:                                                               
RETAIL OPPORTUNITY INVESTMENTS CORP.,
a Delaware corporation
 
By:                                                               
 STUART A. TANZ
Its:           President and CEO
Date of
Signature:                                                               
Date of
Signature:                                                               

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT F


[Reserved]






 
 
 

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT G


8-K and Audit Requirements


 
For the period of time commencing on the Effective Date and continuing through
the first anniversary of the Closing Date, Seller shall, from time to time, upon
reasonable advance notice from Buyer, provide Buyer and its representatives,
agents and employees with access to all financial and other information
pertaining to the period of Seller’s ownership and operation of the Property,
which information is relevant and reasonably necessary, in the opinion of Buyer
or its outside third party accountants (the “Accountants”), to enable Buyer and
its Accountants to prepare financial statements in compliance with any and or
all of (a) Rule 3-14 of Regulation S-X of the Securities and Exchange Commission
(the “Commission”); (b) any other rule issued by the Commission and applicable
to Buyer; and (c) any registration statement, report or disclosure statement
filed with the Commission by, or on behalf of Buyer; provided, however, that in
any such event(s), Buyer shall reimburse Seller for those reasonable third
party, out-of-pocket costs and expenses that Seller incurs in order to comply
with the foregoing requirement.  Seller acknowledges and agrees that the
following is a representative description of the information and documentation
that Buyer and the Accountants may require in order to comply with (a), (b) and
(c) above.  Seller shall provide the following information and documentation on
a per-building basis, if available (capitalized terms not defined herein shall
have the meanings as ascribed to such terms in the Agreement to which this
Exhibit is attached):
 
1.  
Rent rolls for the calendar month in which the Closing occurs and the eleven
(11) calendar months immediately preceding the calendar month in which the
Closing occurs;

 
2.  
Seller’s written analysis of both (a) scheduled increases in base rent required
under the Leases in effect on the Closing Date; and (b) rent concessions imposed
by those Leases;

 
3.  
Seller’s internally-prepared operating statements;

 
4.  
Access to Lease files;

 
5.  
Most currently available real estate tax bills;

 
6.  
Access to Seller’s cash receipt journal(s) and bank statements for the Property;

 
7.  
Seller’s general ledger with respect to the Property, excluding Seller’s
proprietary accounts;

 
8.  
Seller’s schedule of expense reimbursements required under the Leases in effect
on the Closing Date;

 
9.  
Schedule of those items of repairs and maintenance performed by or at the
direction of the Seller during the Seller’s final fiscal year in which Seller
owns and operates the Property (the “Final Fiscal Year”);

 
 
 

--------------------------------------------------------------------------------

 
10.  
Schedule of those capital improvements and fixed asset additions made by or at
the direction of Seller during the Final Fiscal Year;

 
11.  
Access to Seller’s invoices with respect to expenditures made during the Final
Fiscal Year; and

 
12.  
Access (during normal and customary business hours) to responsible personnel to
answer accounting questions.

 
Nothing herein shall require Seller to conduct its own audits or generate any
requested materials that are not in its possession, custody or control.
 
The provisions of the foregoing information shall be for informational purposes
only, shall not be deemed to be representations or warranties under this
Agreement, and shall not expose Seller to any liability on account thereof.
 
Upon at least twenty (20) days prior written notice and not more than once
during the one (1) year period, upon Buyer’s request, for a period of one (1)
year after Closing, Seller shall on a one (1)-time basis only, make Seller’s
books, records, existing supporting invoices and other existing substantiating
documentation that are not deemed by Seller to be privileged, available to Buyer
for inspection, copying and audit by Buyer’s designated accountants, at the
expense of Buyer.  This obligation shall survive the Closing for a period of one
(1) year and shall not be merged with any instrument of conveyance delivered at
the Closing.


* * *